IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                         FILED
                                 AT KNOXVILLE                          August 9, 1999

                                                                      Cecil Crowson, Jr.
                            MAY 1999 SESSION                        Appellate C ourt
                                                                        Clerk




STATE OF TENNESSEE,                *    C.C.A. # 03C01-9807-CC-00258

            Appellee,              *    Blount County

VS.                                *    Honorable D. Kelly Thomas, Jr., Judge

FREDDIE CARRELL,                   *    (Probation Revocation)

            Appellant.             *



FOR THE APPELLANT:                      FOR THE APPELLEE:

JULIE A. MARTIN                         PAUL G. SUMMERS
P.O. Box 426                            Attorney General & Reporter
Knoxville, TN 37901-0426
                                        GEORGIA BLYTHE FELNER
RAYMOND MACK GARNER                     Counsel for the State
District Public Defender                425 Fifth Avenue North
419 High Street                         Nashville, TN 37243-0493
Maryville, TN 37804
                                        MICHAEL L. FLYNN
                                        District Attorney General

                                        PHILIP H. MORTON
                                        Assistant District Attorney General
                                        363 Court Street
                                        Maryville, TN 37804-5906




OPINION FILED: _______________



AFFIRMED - RULE 20




JOHN EVERETT WILLIAMS,
Judge
                                    OPINION

         The defendant, Freddie Carrell, appeals the revocation of his probation,

arguing that the trial court abused its discretion. We AFFIRM the judgment of

the trial court.



         On February 9, 1994, the defendant pleaded guilty to two felony drug

offenses. On May 6, 1997, the trial court sentenced him to two years probation

for each offense, with the sentences to run concurrently. Shortly thereafter, the

defendant admitted to numerous violations of his probation. The trial court

revoked his probation and ordered that he serve the remainder of his sentence in

jail. Nevertheless, the defendant was released from jail and returned to

probation on April 17, 1998.



         Following his release, the defendant requested that his probation be

transferred to Florida, and he moved there. Approximately six weeks later, the

defendant requested that he be transferred back to Tennessee. The defendant

failed to report to his probation officer as scheduled upon returning to Tennessee

and failed to attend two subsequent meetings. As a result, a probation violation

warrant was filed on June 17, 1998. Following a hearing, the trial court found

that the defendant had violated the terms of his probation by not reporting and

ordered that the defendant serve the remainder of his sentences in the

Tennessee Department of Correction.



         The defendant admits violating the terms of his probation. However, due

to car problems and other circumstances, he argues that he did the best that he

could.



         The decision whether to revoke a defendant’s probation is vested in the

discretion of the trial court. See State v. Leach, 914 S.W.2d 104, 106 (Tenn.

                                         -2-
Crim. App. 1995). This Court will not disturb a trial court’s judgment relative to

probation revocation proceedings absent an abuse of that discretion. See id.

For this Court to find that the trial court abused its discretion, it must be

established that the record contains no substantial evidence in support of the

trial court’s conclusion. See State v. Harkins, 811 S.W.2d 79, 82 (1991). Such

is not the case here.



       The evidence supports the findings of the trial court, and we find no error

of law mandating reversal. Therefore, pursuant to Rule 20 of the Court of

Criminal Appeals, we AFFIRM the judgment of the trial court.




                                                _____________________________
                                                JOHN EVERETT W ILLIAMS, Judge




CONCUR:




_______________________________
JAMES CURWOOD WITT, JR., Judge




________________________________
ALAN E. GLENN, Judge




                                          -3-